In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00170-CR



        CLAYTON MARQUIS RICKS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
              Red River County, Texas
              Trial Court No. CR01943




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Court reporter Kelly Bryant recorded the trial court proceedings in cause number 06-13-

00170-CR, styled Clayton Marquis Ricks v. The State of Texas, trial court cause number

CR01943, in the 102nd Judicial District Court of Red River County, Texas. The reporter’s

record was originally due in this case on August 19, 2013. Bryant has requested, and been

granted, two extensions of time to file this 150-page record. In our grant of the last extension,

we noted that additional requests would not be looked on with favor. The record is currently due

October 18, 2013. On October 23, Bryant filed a third motion asking this Court for an additional

seven days to file the record. The seven days from the due date have expired, and no brief has

been filed.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        We hereby order Kelly Bryant to file the reporter’s record in cause number 06-13-00170-

CR, to be received by this Court no later than Friday, November 8, 2013.

        If the record is not received by November 8, we warn Bryant that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.




                                                 2
      IT IS SO ORDERED.



                          BY THE COURT

Date: October 29, 2013




                            3